Citation Nr: 1712157	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-23 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for multiple sebaceous cysts over entire upper body, for accrued purposes. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the right hip, prior to December 23, 1999, for accrued purposes. 

3.  Entitlement to a compensable evaluation for degenerative arthritis of the right hip, from December 23, 1999, for accrued purposes. 

4.  Entitlement to an earlier effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued purposes. 

5.  Whether rating determinations dated in July 7, 1975; January 5, 1990; April 6, 1993; August 22, 2000; December 19, 2001, contained clear and unmistakable error (CUE).

6.  Service connection for ischemic heart disease associated with herbicide exposure, for accrued purposes. 

7.  Entitlement to service connection for the cause of the Veteran's death, associated with herbicide exposure

8.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 

9.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.C.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969, and died in June 2001.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated November 2001, the RO denied service connection for the cause of the Veteran's death.  In October 2003, the Board remanded the claim for additional development of the record.  By decision dated January 2006, the Board denied the claim.  The Appellant appealed to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated March 2008, affirmed the Board's determination.  A September 2008 decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) affirmed the Court's decision.

In its March 2008 decision, the Court pointed out that since the Appellant had filed a claim for DIC within one year of the Veteran's death, VA should have addressed her eligibility for accrued benefits, and the Board was directed to do so.  In May 2009, the Board remanded a claim for accrued benefits. 

In a February 2010 rating decision, the RO denied the Appellant's claim for DIC benefits.  Another February 2010 rating action denied claims for increased ratings for degenerative arthritis of the right hip and sebaceous cysts of the entire upper body for accrued benefits, as well as a claim for an earlier effective date for an award of TDIU, for accrued benefits purposes.

By rating action dated March 2011, the RO readjudicated the claim for service connection for ischemic heart disease and the claim for service connection for the cause of the Veteran's death, pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002). These claims were denied, and the Appellant filed a timely appeal to the Board.

In July 2013, the Board remanded this case.  In that remand decision, the Board indicated that the RO should contact the Appellant and request that she specify what rating decision(s) she claimed contain CUE, and the specific nature of her CUE claim.  Then, the RO was instructed to adjudicate the Appellant's claim of CUE.

In the recent June 2016 supplemental statement of the case, the RO adjudicated the CUE matters indicated in the issues listed on the front page of this decision.  The RO was not specific regarding the rating determinations that were subject to CUE, only providing a general timeframe; however, as indicated in this decision, the Appellant specified certain rating determinations dated in July 7, 1975; January 5, 1990; April 6, 1993; August 22, 2000; December 29, 2001.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for ischemic heart disease associated with herbicide exposure, for accrued purposes; entitlement to service connection for the cause of the Veteran's death, associated with herbicide exposure, for purposes of entitlement to retroactive benefits; and entitlement to DIC under 38 U.S.C.A. § 1318, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's skin disorder was productive of scattered erythematous macular areas, but did not result in any functional impairment nor was the skin disorder productive of exfoliation or itching constant, extensive lesions, or marked disfigurement.

2.  Prior to December 23, 1999, the Veteran's degenerative arthritis of the right hip was part of a multiple joint degenerative process, that did not separately exhibit limitation of motion which warranted compensable ratings in excess of 20 percent.

3.  From December 23, 1999, the Veteran's degenerative arthritis of the right hip did not result in impairment of right hip function and was not productive of impairment of function as range of motion was specifically normal and without discomfort.  

4.  The Veteran did not meet the schedular criteria for TDIU benefits prior to December 23, 1999 as the combined rating for the service-connected skin and joint disorders was 30 percent.

5.  The evidence of record at the time of the Veteran's death did not show that that the Veteran's service-connected disabilities alone and without consideration of nonservice-connected disabilities combined to preclude employment prior to December 23, 1999.

6.  A July 7, 1975 rating decision denied service connection for a right hip disability; thereafter an April 6, 1993 rating decision found CUE in the denial of service connection for a right hip disability in this July 7, 1975 rating decision; thus CUE has already been found in that rating decision.

7.  There was no CUE in a January 5, 1990 rating determination in a failure to adjudicate service connection because development was pending and the claims were adjudicated in the April 6, 1993 rating decision.

8.  The April 6, 1993 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

9.  The August 22, 2000 and December 19, 2001 rating determinations are not final and thus not subject to CUE.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent multiple sebaceous cysts of the upper body have not been met for accrued purposes.  38 U.S.C.A. § 1155 (West 1991); §§  4.1, 4.3, 4.7, §§  4.1, 4.3, 4.7, 4.118, Diagnostic Code 7819-7806 (2000). 

2.  Prior to December 23, 1999, the criteria for a rating in excess of 20 percent for degenerative arthritis of the right hip have not been met for accrued purposes.  38 U.S.C.A. § 1155 (West 1991, West 2014); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003 (2000-2016).

3.  From December 23, 1999, the criteria for a compensable rating for degenerative arthritis of the right hip have not been met for accrued purposes.  38 U.S.C.A. § 1155 (West 1991, West 2014); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003 (2000-2016).

4.  The legal criteria have not been met for an effective date prior to December 23, 1999, for a TDIU for accrued purposes.  38 U.S.C.A. § 5110 (West 1991, West 2014.); 38 C.F.R. §§ 3.400, 4.16 (2000-2016).

5.  The criteria for revision or reversal of the July 7, 1975 decision which denied service connection for right hip arthritis on the basis of CUE was already found in an April 6, 1993 rating decision.  38 C.F.R. § 3.105 (2016).

6.  The criteria for revision or reversal of the January 5, 1990 rating determination in a failure to adjudicate service connection issues on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2016).

7.  The criteria for revision or reversal of the April 6, 1993 rating decision on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2016).

8.  The criteria for revision or reversal of the August 22, 2000 and December 19, 2001 rating determinations on the basis of CUE have not been met as they are not final decisions.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Under the Veterans Claims Assistance Act of 2000 (VCAA) when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, pertinent VCAA notice was sent in April 2011.  

VA also has a duty to assist a claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  However, as indicated below, in the case of accrued claims such as this one, there is no further development of the record.  

Finally, the Appellant testified at RO and Board hearing.  The hearings were adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the Appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).   The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the Veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the Appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date.  

In May 2009, the Board previously determined that a November 2001 rating decision in which the RO denied service connection for the cause of the Veteran's death included a December 19, 2001 notice letter accompanying that decision, in which it was noted that the Appellant's claim for death pension was approved and that the RO had also considered entitlement to accrued benefits, but that there were no accrued benefits.  Although the rating decision included an explanation as to why the claim for entitlement to service connection for the cause of the Veteran's death was denied, there was no explanation as to why there were no accrued benefits.  Further, the issue of entitlement to accrued benefits was not listed as an issue on the rating decision itself.  

The Board noted that in the August 2000 rating decision, the RO continued a 10 percent rating for multiple sebaceous cysts over the entire upper body; granted service connection and assigned an initial 20 percent rating for degenerative arthritis, cervical spine, effective December 23, 1999; granted service connection and assigned an initial 10 percent rating for degenerative arthritis, left shoulder, effective December 23, 1999; granted service connection and assigned an initial 20 percent rating for degenerative arthritis, left hip, right knee, left knee, and right ankle, effective September 29, 1992; granted service connection and assigned an initial 10 percent rating for degenerative arthritis, lumbar spine, effective December 23, 1999; and assigned 30 percent ratings, each, for degenerative arthritis, status post right and left knee replacement, each effective December 23, 1999; and noncompensable (0 percent) ratings, each, for degenerative arthritis of the right ankle, right hip, and left hip, each effective December 23, 1999.  In the August 2000 rating decision, the RO also denied entitlement to SMC based on the need for regular aid and attendance or being housebound.  In an August 2000 letter, the Veteran was notified of this rating decision.  In October 2000, the Veteran reported that he had a combined 80 percent disability rating (thus meeting the schedular criteria for a TDIU rating) and was unemployable.  In a February 2001 rating decision, the RO granted entitlement to a TDIU, and established basic eligibility to Dependents' Educational Assistance, each effective December 23, 1999, the date that the combined rating of 80 percent was effective (prior to that time, the combined rating was 30 percent).  A February 2001 letter notified the Veteran of this rating decision.  In June 2001, prior to expiration of the one-year period in which to appeal the August 2000 or February 2001 rating decisions, the Veteran died.  The Veteran did not file a notice of disagreement with regard to those two decisions.  Nevertheless, some of the claims are still considered pending as the Veteran died within one year of the rating decision and the Appellant has filed her claim for accrued benefits for some of those claims.  See 38 C.F.R. § 3.160; see also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (where a veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the veteran's death); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).

The Board notes, and as addressed further below, although the Appellant claims that there was CUE in the denials of the issues being appealed, the rating decisions dated in August 2000 and February 2001 are not final decisions (hence her accrued claims) and, as such, are not subject to CUE.  In addition, the rating decisions did not address CUE and CUE was not an issue pending in either rating decision.  

As previously noted by the Board, the Appellant has standing to bring her accrued claims as the Appellant filed a claim for accrued benefits in June 2001, within one-year of the notice of the August 2000 and February 2001 rating decisions.  In the December 2001 notice letter informing the Appellant of the November 2001 rating decision, the RO stated that there were no accrued benefits.  The Board previously found that correspondence received in January 2002 was a notice of disagreement with respect to the denial of accrued benefits.  By filing a timely notice of disagreement with the December 2001 denial of accrued benefits, the Board also found that the Appellant had initiated appellate review on that issue.  Further, the Board noted that in the March 2008 Memorandum Decision, the Court pointed out that, when VA receives a claim for DIC, it is required to automatically consider whether the claimant is entitled to accrued benefits as well.  See 38 U.S.C.A. § 5101 (b)(1).  The Court additionally noted that the Veteran had established entitlement to TDIU benefits at the time of his death and, since the Appellant filed her claim for DIC within one year of the Veteran's death, VA should have addressed her eligibility for accrued benefits.  See Memorandum Decision at p. 4.  The Board then instructed for the Appellant to be sent a statement of the case, which was done  and she then perfected her appeal as to the accrued issues listed on the front page of this decision.  

Increased Ratings on an Accrued Basis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, the appeal is to the denial of a claim for an increased disability rating for a disability for which service connection was in effect before the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

An Evaluation in Excess of 10 Percent for Multiple Sebaceous Cysts of the 
Upper Body, for Accrued Purposes

In an April 1993 rating decision, service connection for a skin disorder was granted effective September 29, 1992.  In a May 1993 rating decision, the RO characterized the Veteran's skin disorder as multiple sebaceous cysts over entire upper body, effective from the date of service connection.  In January 2000, a claim for an increased rating was received.  The Veteran was apparently being scheduled for an examination, but could not report due to health reasons.  He requested that no further examination was scheduled.

A December 1999 VA aid and attendance/housebound examination did not reflect any findings with regard to the skin.

The Veteran's private records were received which included a February 2000 private evaluation which noted that he had a rash with "some scattered erythematous macular areas" shown on examination.  

Thereafter, a letter was received from the Veteran and his wife with regard to his disabilities, but there was no mention of the skin disorder.

The pertinent rating criteria were changed during the course of the claim.  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria; however, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Since the Veteran died before the changes were made in 2002 and 2008 and the Board may only consider the evidence of record that existed when the Veteran died, except certain VA records (there are no such records in this case), any new version of the rating schedule cannot be applied.  Thus, only the rating schedule in effect when the Veteran died need be applied.  

At the time of the August 2000 rating decision, the criteria of Diagnostic Code 7819 for benign new growths of the skin provided that such a disability was to be rated as scars, disfigurement, etc.; or as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118 (2000).  Scars other than of the face, head, or neck, and non-burn scars were assigned a 10 percent rating for scars that were superficial, poorly nourished, with repeated ulceration; or for scars that were superficial, tender and painful on objective demonstration.  Otherwise, scars could be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).  Eczema was assigned a noncompensable rating for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if it involved an exposed surface or extensive area.  A 30 percent rating was assigned for eczema with exfoliation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if it was exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

Under this version of the rating code, an increased rating was not warranted as the evidence only showed some scattered erythematous macular areas.  The evidence did not show that the criteria for a higher rating was met or approximated as there was not any functional impairment or that the skin required was productive of exfoliation or itching constant, extensive lesions, or marked disfigurement.

An Evaluation in Excess of 20 percent for Degenerative Arthritis of the Right Hip, Prior to December 23, 1999, and a Compensable Evaluation for Degenerative Arthritis of the Right Hip, from December 23, 1999, 
For Accrued Purposes

An April 1993 rating decision granted service connection for right hip arthritis and assigned a noncompensable rating from May 15, 1975.  In a May 1993 rating decision, the disability rating was increased to 20 percent from September 1992.

In April 1988, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had mild multiple degenerative joint disease which was mostly advanced to and was becoming symptomatic in the right knee and the right ankle.   There is no evidence of neurovascular deficit and no muscular wasting.  The knee joints and the ankle joints appeared normal with normal range of active and passive motion with stable ligaments.  The circumferential measurements of the extremities at all levels are normal and symmetrical.  The condition was mild multiple degenerative joint disease which apparently was mostly advanced to the right knee and the right ankle.  The pertinent diagnosis was mild multiple degenerative joint disease mostly advanced to the right knee and right ankle joint.  There were no findings relative to the right hip.  

A private 1992 Attending Physician's Statement of Disability also indicated that the Veteran had arthritis, but did not make any findings specific to the right hip.

A May 1993 VA examination showed that the Veteran's hip to have range of motion from 5 to 85 degrees.  There was very limited internal rotation on the right of only 5 degrees and internal rotation of 10 degrees on the left, with external rotation to 30 degrees in both.  There was no tenderness over the greater trochanter.  The abductor mechanisms of the hips were strong and x-rays revealed significant joint space narrowing in both hips.  There was advanced degenerative arthritis of the right hip, which was advanced.  The Board notes that the range of motion testing of the knees revealed motion from zero degrees to 90 degrees and there was no instability or subluxation.  Range of motion studies or other pertinent information regarding the ankles was not indicated.

In December 1999, the Veteran was afforded a VA aid and attendance/housebound examination.  On that examination, right hip pain was noted.  It was indicated that the Veteran was unsteady and had falls, although this appeared to be related to his seizure disorder, but that is unclear.  The Veteran was able to stand erect.  No range of motion studies were performed.  

In January 2000, a claim for an increased rating was received.  It was again indicated that the Veteran was unable to report for an examination, for the same reasons as previously noted.  

Private records were thereafter received.  In September 1999, joint pain was noted.  The other records, also dated in 1999, listed arthritis on the problem list, and noted that the Veteran had arthritis.  No specific findings pertinent to the right hip were reflected in these records.  

February 2000 records noted that he Veteran had generalized osteoarthritis that had been getting worse over the past four months with his joint discomfort especially in the shoulders, knees, and neck.  It was noted that the Veteran did not have any swelling, increased warmth, or erythema in any of his joints.  Only loss of motion in the shoulders was indicated.  With regard to the hips, physical examination revealed full range of motion with no discomfort.  The current impression of disability made no reference to the right hip.

Thereafter, a letter was received from the Veteran and the Appellant in which it was indicated that the Veteran had severe arthritis which affected all of his joints and he was using Morphine for relief of severe pain.  They said that the Veteran could not sit for prolonged periods or he had uncontrolled pain.  

In the August 2000 rating decision under appeal, service connection for degenerative arthritis left hip, right knee, left knee, and right ankle were established as directly related to military service.  This condition was evaluated as 20 percent disabling from September 29, 1992 to December 23, 1999.  It was noted that the Veteran had been previously service-connected for degenerative arthritis of the right hip without any evidence of injury or acute trauma in service.  The rating decision indicated that subsequently, when arthritis in additional joints manifests itself, it is assumed to be a direct result of the degenerative changes first noted in the right hip.  The rating decision noted that when the initial grant for arthritis of the right hip was established, arthritis of the left hip, right and left knees, and right ankle should have been included in the evaluation as there was evidence in the file of arthritis in these joints at the time the arthritic change of the right hip was granted service connection.  The rating decision indicated that the 20 percent evaluation that was assigned was correct due to X-ray evidence of arthritic change without evidence of limited motion of the joints.  Therefore, no change in evaluation was in order for service connected degenerative arthritis right hip, left hip, right knee, left knee, and right ankle.  The rating was assigned under Diagnostic Code 5003.  As of December 23, 1999, separate ratings were assigned for each joint, with the Veteran being assigned a noncompensable rating for the right hip.

Arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each of such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  

VA laws and regulations have provided that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, with X-ray evidence of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating will be assigned; and with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating will be assigned.  38 C.F.R. Part 4, Diagnostic Codes 5010-5003 (1990-2016).

Under other applicable criteria, limitation of extension of a thigh to five degrees warrants a 10 percent evaluation (Code 5251); limitation of flexion of a thigh to 45 degrees warrants a 10 percent evaluation; limitation of flexion of a thigh to 30 degrees warrants a 20 percent evaluation; limitation of flexion of a thigh to 20 degrees warrants a 30 percent evaluation; and limitation of flexion of a thigh to 10 degrees warrants a 40 percent evaluation (Code 5252).  Limitation of abduction of a thigh warrants a 20 percent evaluation when motion is lost beyond 10 degrees (Code 5253).  In addition, pursuant to Diagnostic Code 5255, a slight hip disability warrants assignment of a 10 percent rating; a 20 percent disability rating would require manifestations of a moderate hip disability.  38 C.F.R. Part 4, Diagnostic Codes 5253 and 5255 (1990-2016)  Normal flexion of the hip is from 0 degrees to 125 degrees, and normal abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71 Plate II (1990-2016).  

Prior to December 23, 1999, the evidence shows that the Veteran's right hip was part of a degenerative joint disease process, also involving other joints noted to be the knees and the right ankle.  Thus, a 20 percent rating was warranted for the multiple joints, as was assigned by the RO.  Otherwise, the right hip alone, at worse, had range of motion from 5 to 85 degrees.  There was very limited internal rotation of only 5 degrees and internal rotation of 10 degrees on the left, with external rotation to 30 degrees in both.  Since the Veteran did not have compensable limitation of motion of the other joints, the RO found it more advantageous to assign the 20 percent rating based on arthritis of the multiple joint.  Otherwise, the Veteran could be assigned a 10 percent rating for each hip with noncompensable for the other joints, but that rating is not more advantageous. 

From December 23, 1999, the RO separated the evaluations for the joints following a double knee replacement as rating those disabilities separately yielded higher ratings and was more appropriate given the surgeries and the application of the rating code.  During that pertinent time period, the Board notes that although the Veteran and the Appellant indicated in correspondence at that time that the Veteran had severe pain in all joints, the evidence showed that the Veteran had full range of motion of the right hip with no discomfort.  The Board notes that in the correspondence of record, although they referred to all joints, the Veteran and  the Appellant actually made no specific reference to the right hip while mentioning other joints involved.  The Board finds that the objective findings are more persuasive with regard to the level of disability as shown on range of motion and the lack of pain demonstrated on the movements.  

Thus, the Veteran was assigned the maximum rating under Diagnostic Code 5003, prior to December 23, 1999, and no higher rating was met or approximated.  As of that date, no impairment of function was demonstrated, range of motion was specifically noted to be normal, and there was no discomfort shown on examination sufficient to warrant a compensable rating.  

Extraschedular Ratings for the Increased Rating Claims

In evaluating claims for increased ratings, pertinent regulations permit an extraschedular rating to be assigned where there exists such an unusual or exceptional disability picture as to render the regular schedular standards impractical.  38 C.F.R. § 3.321 (b)(1) (1990-2016).  However, the regular schedular standards accurately reflect the current symptomatology, as indicated above.  There were no hospitalizations or marked interference with employment.  As noted, the skin disorder was no more that 10 percent disabling and the right hip disability was not productive of functional impairment beyond slight limitation of motion prior to December 23, 1999, after that time, there was no limitation or painful motion.  Accordingly, an extraschedular evaluation is not warranted by the pertinent evidence in this case.


An Earlier Effective Date for a TDIU, for Accrued Purposes

A February 2001 rating decision granted service connection for a TDIU from December 23, 1999, which was the date that the Veteran met the schedular criteria.  

A TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that: (a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor; (b)(2)  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 stated that: Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later; (o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

Prior to December 23, 1999, the Veteran was only service-connected for degenerative arthritis of the hips, knees, and ankles, rated as 20 percent disabling from September 1992; and for multiple sebaceous cysts, which were assigned a 10 percent rating from September 1992.  Thus, the schedular criteria were not met.

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(b).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  

In this case, the evidence of record fails to show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of solely his service-connected disabilities, prior to December 23, 1999.  The evidence shows that the Veteran was disabled, but it was due to a combination of disabilities, including significant nonservice-connected disabilities of a seizure disorder, an organic brain syndrome/dementia, and gastrointestinal disability.  The Social Security Administration determination was also based on those nonservice-connected disabilities.  A private 1992 Attending Physician's Statement of Disability also indicated that the Veteran was disabled (and incompetent) due to a combination of disabilities, including significant nonservice-connected disabilities.  Again, only evidence of record when the Veteran died may be considered.

The Board finds that the Veteran's service-connected disabilities alone did not preclude him from engaging in substantially gainful employment.  A combined 30 percent rating contemplates some impairment in the ability to perform employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflected the Veteran's overall impairment to his earning capacity from those disabilities.  Therefore, an earlier effective date for a TDIU rating is not warranted.

Whether Rating Determinations Dated in July 7, 1975; January 5, 1990; April 6, 1993; August 22, 2000; and December 19, 2001, contained CUE

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Appellant has alleged CUE in several rating decisions dated in July 7, 1975; January 5, 1990; April 6, 1993; August 22, 2000; December 19, 2001.  Because the Veteran did not appeal the July 7, 1975; January 5, 1990; and April 6, 1993 decisions, they are final.  See 38 U.S.C.A. § 7105.  Thus, they may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  However, the August 22, 2000 decision is not final as the Appellant has continued the appeal in her accrued claim to that rating decision and the December 19, 2001 decision denied accrued benefits and has also been appealed.  Thus, those two decisions cannot be the subject of CUE as they are not final.  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: 

(1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; 

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  Section 38 C.F.R. § 20.1403 (d) gives examples of situations that are not CUE.  CUE is not the following:

1. Changed medical diagnosis.  38 C.F.R. § 20.1403 (d).

2. Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403 (d).

3. Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d)

4. Change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403 (d).

This section is supported in case law.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, The United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Appellant must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the rating decisions in question.  38 C.F.R. § 3.105.  

In a July 7, 1975 rating decision, service connection for a right hip disability was denied because although the Veteran's right hip was treated during service, his separation examination was negative for residual right hip disability.  At the time of this rating decision, a veteran of wartime service was entitled to service connection for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease.  No compensation was to be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol.  38 U.S.C.A. § 310 (now 38 U.S.C.A. §§ 1110, 1131 (West 2014)).  Presumptive service connection was warranted for a veteran who developed a chronic disease, to include arthritis, within one year after separation from service.  38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112 (West 2014). 

The Appellant has alleged that consideration was not given to the Veteran's limitation of motion which she says is proven by currently submitted evidence.  However, a later April 6, 1993 rating decision already found CUE in the denial of service connection for a right hip disability in this July 7, 1975 rating decision.  Thus, that matter was already granted and there is no justiciable issue.  

The Appellant contends that there was CUE in a January 5, 1990 determination letter because the Veteran's various claims of service connection were not adjudicated; rather, only pension was adjudicated.  The Board notes, however, that the service connection claims were merely adjudicated in a later April 1993 rating decision because development of those issues was in the process at the time of the January 1990 determination.  It was not CUE to not adjudicate the service connection claims in January 1990; as noted, they were not ready for adjudication pending the development.  Otherwise, there is no claim nor basis of CUE with regard to the pension adjudication.  

The Appellant contends that there was CUE in the April 6, 1993 rating decision.  At that time, VA law and regulations provided that service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 1991).  If the disorder is a presumptive disorder such as hypertension, valvular heart disease, organic disease of the nervous system, service connection may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1993).  Regulations also provided that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1993).

The Appellant contends that there was CUE in the April 6, 1993 rating decision because adequate consideration was not given to the Veteran's pre-hypertensive blood pressure readings during service, that the Veteran had symptoms of ischemic heart disease, that the Veteran had a head injury during service which resulted in his seizure disorder and that was not considered; that the Veteran had dizziness and fainting during service and did not have a seizure disorder before service; and that the adjudicator did not obtain the Social Security Administration records which showed he could not work.  

The Board notes that medical records from the Social Security Administration had been obtained.  The rating decision did not find that the seizure disorder preexisted service, but rather that the Veteran did not have a seizure disorder during service or within one year thereof, per the cited regulations.  The rating decision also found that hypertension and heart disease were shown many years after service and were not shown during service or within the one year presumptive period.  To the extent that the Appellant disagrees with how the RO considered the evidence, that amounts to how the evidence was weighed which is not a basis for CUE.  

The Appellant also asserted that there was CUE in the assignment of a noncompensable rating for the skin disorder; however the rating decision indicated that a noncompensable rating was temporarily assigned from the date of service connection until the current level of disability was determined via a VA examination to be scheduled.  Thereafter, the VA examination was conducted and a May 1993 rating decision assigned a 10 percent rating from the date of service connection.  Thus, there was no period when the Veteran was noncompensable as he was paid at the 10 percent rate for the whole time.  The May 1993 rating decision superseded the April 1993 rating decision with regard to the rating of the skin.  The Appellant expressed her disagreement with how the Veteran then only received 10 percent for his lifetime, indicating that there was CUE in an August 22, 2000 rating decision that did not grant an increased rating, stating that the Veteran's skin disorder affected his entire upper body.  However, as noted, the August 22, 2000 rating decision is not subject to CUE because it is not final and it subject to the continued appeal for the accrued claim as addressed above.  

The Appellant maintains that there was CUE in a February 1, 2000 rating decision, but there was no rating decision on that date.  

In sum, with regard to the aforementioned rating decisions, the Appellant has not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error(s) which, had it not been made, would have manifestly changed the outcome at the time it was made.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the aforementioned rating decisions.  Accordingly, the appeal is denied as to those matters.

The Appellant also makes other assertions of CUE, but has not specified which rating decisions were productive of CUE.  There are not freestanding CUE claims or situations where VA's failure in the duty to assist to obtain records or identify benefits is CUE; as noted, failure in VA's to fulfill the duty to assist is not CUE.  38 C.F.R. § 20.1403 (d).  It appears that the Appellant indicates that there is CUE as a catchall for where she believes that VA has erred in general or she disagreed with VA's actions.  She has additionally asserted that the following were CUE: failure by VA to sympathetically review the claims, that Agent Orange provisions were not applied (none of the issues on appeal above involve herbicide exposure), for not adequately considering her power of attorney, for not obtaining all records (duty to assist action), for not notifying her son of his potential entitlement to benefits (duty to assist action), for not accepting lay evidence (how evidence was weighed), for not positively adjudicating other matters, with no indication of specific rating decisions.  As noted above, CUE is a very specific and rare kind of error that has a basis in a benefit that was denied in a rating decision.  These contentions do not amount to CUE.  

In addition, to the extent that the Appellant contends that there was error in the RO denying accrued benefits in a December 19, 2001 decision or not finding that the Veteran had a claim pending when he died, the accrued issue was denied, has been appealed from the denial, and is currently on appeal; thus there is no final rating decision on that matter which may be subject to CUE.  


ORDER

A rating in excess of 10 percent multiple sebaceous cysts of the upper body  for accrued purposes is denied.

Prior to December 23, 1999, a rating in excess of 20 percent for degenerative arthritis of the right hip for accrued purposes is denied.

From December 23, 1999, a compensable rating for degenerative arthritis of the right hip for accrued purposes is denied.

An effective date prior to December 23, 1999, for TDIU for accrued purposes is denied.  

Revision or reversal of the July 7, 1975 decision which denied service connection for right hip arthritis on the basis of CUE is denied.

Revision or reversal of the January 5, 1990 rating determination for a failure to adjudicate service connection issues on the basis of CUE is denied.

Revision or reversal of the April 6, 1993 rating decision on the basis of CUE is denied.

Revision or reversal of the August 22, 2000 and; December 19, 2001 rating determinations on the basis of CUE is denied.


REMAND

The claims involving ischemic heart disease must be considered under 38 C.F.R. § 3.816 and Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  A Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease" (this includes ischemic heart disease) and if the class member had a claim for the covered herbicide disease that was denied by a VA decision dated between May 3, 1989 and the effective date of the law or regulation.  If so, in allowing for a presumption of the covered disease, then the effective date of the award will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816 (c)(1) and (2).  The Veteran's claim for heart disease was denied in April 1993.  In addition, a Nehmer "class member" includes the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  

With regard to the claims involving an assertion by the Appellant that the Veteran had ischemic heart disease associated with herbicide exposure, the Board remanded this case for a VA medical opinion.  The VA examiner opined the following:

Records of claim file were reviewed as well as death summary notes from Bon Secours St. Francis Hospital.  The  Veteran had history of degenerative arthritis and cause of death was felt to be related to a hemorrhagic stroke.  Other medical conditions listed include obstructive sleep apnea, hypertension, and seizure disorder.  The Veteran did not have evidence of ischemic heart disease per review of records.  Therefore, it is less likely than  not that the Veteran had ischemic heart disease.  Therefore, I cannot attribute it to his cause of death,

The Board notes that the VA examiner did not address the positive opinions provided by Dr. B. and Dr. K., both dated in January 2002, that stated that the Veteran had atherosclerotic heart disease.  The Appellant has also submitted treatise/internet information regarding pain medication and the development of heart disease and strokes.  Thus, the Board finds that an addendum medical opinion is needed.

The Board notes that the claim for DIC pursuant to 38 U.S.C.A. § 1318 is deferred pending the outcome of the two issues noted above.

Finally, the Board notes that the August 2000 rating decision denied entitlement to SMC based on the need for regular aid and attendance or being housebound.  The Appellant has included this issue among those appealed for accrued purposes.  As such, she should be issued a statement of the case.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum regarding the cause of the Veteran's death.  The examiner should review the record prior to providing an opinion.  The examiner should review and discuss the January 2002 opinions of Dr. B. and Dr. K, two private physicians who indicated that the Veteran had atherosclerosis, as well as the evidence submitted by the Appellant in May 2016 consisting of treatise/internet information regarding pain medication and the development of heart disease and strokes.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that the Veteran had ischemic heart disease during his lifetime.  

If the answer to this inquiry is affirmative, the examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that the ischemic heart disease played any role in causing or contributing to cause his death.  The examiner should be opine as to whether the ischemic heart disease contributed substantially or materially to death, or aided or lent assistance to the production of death; whether it resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether it was of such severity as to have a material influence in accelerating death.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Appellant should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

4.  The Appellant should be sent a statement of the case as to the issue of entitlement to SMC based on the need for regular aid arid attendance or being housebound for accrued purposes in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Appellant perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


